Title: To James Madison from James Simpson, 24 September 1804 (Abstract)
From: Simpson, James
To: Madison, James


24 September 1804, Tangier. No. 83. “No 82 dated the 15h. Inst. forwarded in Quadruplicate, advised amongst other matters that Muley Soliman had appropriated a sum of money said to be about One hundred & forty thousand dollars for the purpose of augmenting his Navy. I have now the honour to acquaint you that this money has not been (as was intended) shipt for Lisbon; directions have been given for investing the whole in Bills of Exchange on that City and London, which has been done to the extent Bills could be found here; the remainder it is expected will be sent to Gibraltar for same purpose.
“The Agents in this busyness are first to proceed to Lisbon and after makeing such purchases there, as they may find to do in conformity with their Instructions, they are to pass on to London for fulfilling the residue of their Commission.
“We are yet without any intelligence of the Emperours Ships since they left Salle Road.
“It has been found expedient to subject to Quarantine Vessels arriving at the Ports of this Empire from Gibraltar, because of a Fever has raged there about three weeks and latterly to that degree as to cause considerable alarm.”
